DETAILED ACTION
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-23, 25-26, 29-34, and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the determining of a modification to a current drug therapy profile based on monitored analyte level, an iterative loop gain factor, and a drug therapy profile during a predetermined period of time. It is noted that claims 18-23, 25-26, and 29 recites no additional elements. As to claim 30, the limitation of a processing unit, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processing unit, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation 
This judicial exception is not integrated into a practical application. In particular claim 30 additionally recites a continuous, in vivo analyte monitoring unit. These elements are well-known, routine, and conventional in the art, see at least Goode, JR. et al. (US 2005/0043598) - [0337] such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the use of a non-specific generic sensing component is recited at a high level of generality such that it amounts to insignificant extra-solution data gathering and does not add anything significantly more or integrate the abstract idea into a practical application (see MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Allowable Subject Matter
Claim 43 is allowed.
The prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, retrieving an iterative loop gain factor, determine a current modification to the current insulin therapy profile based on a plurality of monitored glucose levels and the iterative loop gain factor.

Response to Arguments
In view of the amendments, the rejections under 35 USC 112 has been vacated.
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. Applicant has argued that the recited invention does not recite a mental process, specifically pointing to a continuous analyte monitoring unit capable of measuring analyte data to arrive at a recommended modification to a drug therapy profile. However, it is noted that the rejection was not based on whether the entirety of the claim was wholly abstract, but whether the abstract idea recited within is capable of being performed mentally. The addition .
As to applicant’s arguments that the recited invention is directed to an improvement in the technological field of treatment based on analyte monitoring, it is noted that the arguments pertain to an iterative process of obtaining the loop gain factor based on a prior modification to determine the current modification required. However, the recited invention actually does not actually recite the steps of iteration, as it simply “retrieves” an iterative loop gain factor and does a single modification.
In addition, while the applicant asserts that no citation was given for the well-understood, routine, or conventional nature of the additional elements, the previous office action pointed to Goode, JR. et al. (US 2005/0043598) - [0337] as support within the rejection. It is noted that a newly added independent claim and several dependent claims were found to be subject matter eligible due to its incorporation of user treatment based on the current modification to the current therapy profile. In addition, the examiner notes that the addition of an active iterative process to the recited invention would likely also be sufficient to overcome the rejection under 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        1/10/22